DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 20 and 22 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engl et al. (US 2010/0171135).

    PNG
    media_image1.png
    272
    497
    media_image1.png
    Greyscale

(Claim 16) Engl et al. teach a method of manufacturing an optoelectronic semiconductor chip comprising:
a) providing a semiconductor layer (2) sequence (fig. 1A #21, 23, 22) having an active region (23) that generates or receives radiation on a substrate (fig. 1A #1);

c) forming a metallic reinforcement layer (6) on the semiconductor layer sequence by galvanic deposition (paragraph 95), said metallic reinforcement layer completely covering the semiconductor layer sequence and at least partially filling the recess; and
d) removing the substrate (paragraph 73, figs. 1E, 1F),
wherein the metallic reinforcement layer (6) is leveled (bottom of trench #3, top  surface of #6, top surface of #7 are parallel, and bottom of trench #3 is planar paragraph 65, furthermore has to be planar to reflect light back paragraph 76) on a side facing away from the semiconductor layer sequence.
(Claim 19) Engl et al. teach wherein the metallic reinforcement layer (6) forms a carrier of the semiconductor chip, which mechanically stabilizes the semiconductor layer sequence (paragraph 95).
(Claim 20) Engl et al. teach wherein a carrier (7) is attached on the side of the metallic reinforcement layer (6) facing away from the semiconductor layer sequence (2) after c) (fig. 1D – 1E, paragraph 71).
 (Claim 22) Engl et al. teach wherein the semiconductor chip comprises a semiconductor body comprising the semiconductor layer sequence (paragraphs 13 – 18).
(Claim 23) Engl et al. teach wherein the at least one recess (3) is an inner recess completely surrounded by material of the semiconductor body in the lateral direction (fig. 1G, fig. 5A).
(Claim 24) Engl et al. teach wherein the at least one recess (3) is a circumferential recess running around the semiconductor body at least in places in the lateral direction (fig. 5B).
(Claim 25) Engl et al. teach wherein the metallic reinforcement layer (6) is electrically insulated (fig. 4 #5) from the semiconductor body (2) in the circumferential recess.
(Claim 26) Engl et al. teach wherein the metallic reinforcement layer electrically contacts the semiconductor body in the circumferential recess (fig. 1G #6).
(Claim 27) Engl et al. teach wherein the semiconductor body is formed from the semiconductor layer sequence after c) and after d) (paragraph 56, figs. 1A – 1G).
(Claim 28) Engl et al. teach an optoelectronic semiconductor chip comprising:
a semiconductor body (2) comprising a semiconductor layer sequence having an active region (23) that generates or receives radiation;
at least one recess (3) extending through the active region;
a metallic reinforcement layer (6) completely covering the semiconductor layer sequence and at least partially filling the recess;
wherein the semiconductor chip is free of a growth substrate of the semiconductor layer sequence (paragraph 73), and
(i) the metallic reinforcement layer forms a carrier of the semiconductor chip or
(ii) a carrier is arranged on a side of the metallic reinforcement layer facing away from the semiconductor body (paragraph 95), and
the metallic reinforcement layer (6) is leveled on a side facing away from the semiconductor layer sequence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engl et al. (US 2020/0171135) in view of Doan et al. (US 2014/0087499).
(Claim 17) Engl et al. lack wherein a seed layer is formed prior to forming the metallic reinforcement layer.
However, Doan et al. teach wherein a seed layer (fig. 6 #53, paragraph 46) is formed prior to forming the metallic reinforcement layer (60) for the benefit of improving adhesion (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of improving adhesion.
(Claim 18) Engl et al. lack wherein the seed layer is formed as a mirror layer or a mirror layer is applied to the semiconductor layer sequence prior to forming the seed layer.
However, Doan et al. teach wherein the seed layer is formed as a mirror layer or a mirror layer (fig. 5 #52, paragraph 45) is applied to the semiconductor layer sequence prior to forming the seed layer for the benefit of reflecting light (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reflecting light.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Engl et al. (US 2020/0171135) in view of Wirth et al. (US 2012/0175764).
(Claim 21) Engl et al. teach wherein the carrier is attached to the metallic reinforcement layer by solder or adhesive bond (paragraph 95).

However, Wirth et al. teach wherein the carrier (fig. 2 #4) is attached to the metallic reinforcement layer (11) by a direct bond (paragraph 117) as art-recognized equivalent of adhesive bond (paragraph 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.

Response to Arguments
Applicant's arguments filed on January 22, 2021 have been fully considered but they are not persuasive.
Applicant argues: 
“that despite the above disclosure with respect to para. [0037] of Engl, Figs. IE and IF of Engl does not show a metallic reinforcement layer.
Indeed, Engl fails to explicitly or implicitly disclose how such a nonexistent reinforcement layer could or should be leveled. This alone is problematic for the rejection and in sharp contrast to the Applicant’s method.
Reply:
Step C of claim 1, which precedes applicant’s step D, identifies a formed metallic reinforcement layer (fig. 8 #6). Figs. 1E and 1F show the formation process of the metallic reinforcement layer (6).
The figures show the metallic reinforcement layer (6) is leveled on a side facing away from the semiconductor layer sequence.

In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01.
Applicant argues:
In that regard, the term “leveled” as used in Claim 16 is a translation of the German word “eingeebnet” and is synonymous with “smoothed” or “polished.” Indeed, the Applicant’s disclosure recites that leveling of the metallic reinforcement layer can be achieved by a chemical polishing process, for example. However, those teachings and that language as recited in Claim 16 are not explicitly or implicitly disclosed by Engl. Engl simply fails to disclose leveling of a reinforcement layer or a leveled reinforcement layer and is, thus, inapplicable to Claims 16, 19, 20 and 22-28. Withdrawal of the rejection is respectfully requested.
Reply:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II. MPEP 2103.

The figures show the metallic reinforcement layer (6) is leveled on a side facing away from the semiconductor layer sequence.
Further evidence that the metallic reinforcement layer (6) is leveled (bottom of trench #3, top  surface of #6, top surface of #7 are parallel, and bottom of trench #3 is planar paragraph 65). To reflect light back (paragraph 76) in the direction of the front side, the metallic reinforcement layer (6) has to be planar. Example of diagrammatic non-planar surface is shown in (fig. 8 #201, fig. 2 #201, paragraph 84).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 17, 2021